Case 8:19-cv-00710-MSS-TGW Document 311 Filed 07/21/21 Page 1 of 2 PagelD 9539

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
UMG RECORDINGS, INC., et al., .

Plaintiffs,
v. - . CASE NO. 8:19-cv-710-MSS-TGW

BRIGHT HOUSE NETWORKS, LLC,

Defendant.

ORDER AND DISCOVERY MOTIONS DEADLINE

THIS CAUSE came on for hearing upon Plaintiffs’ Motion to
Compel Production of Documents and Custodial Files (Doc. 287) and the
opposition thereto (Doc. 295)." 7

For the reasons stated at the hearing,

it is, upon consideration, 7

ORDERED:

That Plaintiffs’ Motion to Compel Production of Documents and
Custodial Files (Doc. 287) is GRANTED IN PART AND DENIED IN PART
as follows:

1. Plaintiffs’ RFP No. 126 is DENIED.

 

* The unredacted versions of these submissions are in the case file at documents 301-1 and 302.
Case 8:19-cv-00710-MSS-TGW Document 311 Filed 07/21/21 Page 2 of 2 PagelD 9540

2. Plaintiffs’ RFP No. 33 is GRANTED.

3. Plaintiffs’ RFP No. 64 is DENIED.

4. Plaintiffs’ RFP No. 48 is DENIED.

5. Plaintiffs’ Request to Enforce Order Granting RFP No. 59 is
GRANTED, and the defendant is ordered to produce the documents underlying
the defendant’s summary response to this request.

6. Plaintiffs’ Request to Produce Additional Custodial Files
(Nomi Bergman, Steve Miron, William Futera) is DENIED.

The defendant has until August 20, 2021, to produce the
documents identified in Plaintiffs’ RFP No. 33 and RFP No. 59.

IT IS FURTHER ORDERED:

That the Discovery Motions Deadline is 2 (two) weeks after the
discovery cut-off. |

DONE and ORDERED at Tampa, Florida, this a day of July,
2021. .

THOMAS G. WILSON
UNITED STATES MAGISTRATE JUDGE

 
